NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                  Submitted January 13, 2011
                                   Decided January 24, 2011

                                             Before

                             WILLIAM J. BAUER, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DIANE S. SYKES, Circuit Judge




No. 10‐3320

UNITED STATES OF AMERICA,                             Appeal from the United States District
          Plaintiff‐Appellee,                         Court for the Northern District of
     v.                                               Illinois, Eastern Division. 

TOMMY E. JONES,                                       No.  1:02‐CR‐00895‐16
           Defendant‐Appellant.
                                                      Rebecca R. Pallmeyer,
                                                            Judge.

                                           O R D E R

    This appeal is meritless.  It is remanded to the district court with instructions to dismiss
for want of jurisdiction.